DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 14 are pending.
Claims 1 – 14 are rejected.
Specification
The disclosure is objected to because of the following informalities: page 3, the structure for formula (I) contains a black box where the “P” symbol for phosphine belongs.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation "the (C3 – C20)-heteroaryl radical" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only supports (C5 – C20)-heteroaryl radical.
Claim 7 recites the limitation "formula (1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only supports formula (I).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Science, 2019, pp. 1514 – 1517) and Yang et al. (Supplemental Material, Science, 2019, pp. 22) (Yang 2).
Yang discloses a process in which butadiene is converted into a diester, an alkoxycarbonyl product, at a reaction temperature of 120°C and wherein the process includes:
- Pd(TFA)2
- a ligand of formula (I) (L5)
- an alcohol (n-BuOH or MeOH) in a quantity four times the diene
-CO
-PTSA

(Yang: pp. 1515, or 4, left col. 1st full para.; far right col. last sentence, Fig. 2) (Yang 2: pp. 22, Table S8.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Science, 2019, pp. 1514 – 1517) and Yang et al. (Supplemental Material, Science, 2019, pp. 22) (Yang 2).
The rejected claims cover, inter alia, a process comprising steps of: a) initially charging a diene; b) adding a ligand of formula (I); c) adding a compound containing Pd; d1) adding an alcohol, wherein the alcohol is added in an amount at least twice that of the diene, based on the molar ratio; e) feeding in CO; f) heating the reaction mixture from steps a) to e), with conversion of the diene into a diester, without at least one of the following components being removed from the reaction mixture: unreacted conjugated diene, reversible adducts of the conjugated diene.
Dependent clams 2 – 7 further limit the ligand of formula (I).  Dependent claims 8, 9, 10 and 11 further limit the other reactants. Dependent claims 12 – 14 further limit the process.
However, However, Yang discloses, ligands L1, L4 and L5,  which encompass formula (I) of claim 1.  Further, Yang discloses a process in which butadiene is converted into a diester, an alkoxycarbonyl product, at a reaction temperature of 120°C and wherein the process includes:
- Pd(TFA)2
- a ligand of formula (I) (L5)
- an alcohol (n-BuOH or MeOH) in a quantity four times the diene
-CO
-PTSA

(Yang: pp. 1515, or 4, left col. 1st full para.; far right col. last sentence, Fig. 2) (Yang 2: pp. 22, Table S8.  This process is carried out without additional solvent.
The difference between the instantly claimed invention and the Yang references is as follows: the process takes place without at least one of the following components being removed from the reaction mixture: unreacted conjugated diene, reversible adducts of the conjugated diene.
However, Yang discusses the following:

    PNG
    media_image1.png
    202
    306
    media_image1.png
    Greyscale

This is an indication that the reactions continued without removal of unreacted conjugated diene and/or reversible adducts of the conjugated diene.  Further, in the review of the supplement material for Yang 2, there is no showing that the reaction is halted to remove unreacted conjugated diene or reversible adducts of the conjugated diene. (pp. 23, chromatogram and results.).  As noted on the chart, analysis was mad without purification. 
This difference between Yang and Yang 2, and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Yang teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 15 of co-pending Application No.17/523,177 (‘177) in view of Yang et al. (Science, 2019, pp. 1514 – 1517).
 The Instantly claimed invention covers a process comprising steps of: a) initially charging a diene; b) adding a ligand of formula (I); c) adding a compound containing Pd; d1) adding an alcohol, wherein the alcohol is added in an amount at least twice that of the diene, based on the molar ratio; e) feeding in CO; f) heating the reaction mixture from steps a) to e), with conversion of the diene into a diester, without at least one of the following components being removed from the reaction mixture: unreacted conjugated diene, reversible adducts of the conjugated diene.
Claims 1 – 15 of ‘177 cover, inter alia, process comprising steps of: a) initially charging a diene; b) adding a ligand of formula (I); c) adding a compound containing Pd; d) adding an alcohol, wherein the alcohol is added in an amount at least twice that of the diene, based on the molar ratio; e) adding an organic solvent that is not an alcohol, wherein the proportion by volume of the solvent, based on the sum of the volumes of the alcohol and solvent, is in the range from 50% by volume to 99.9% by volume; f) feeding in CO; g) heating the reaction mixture from steps a) to f), with conversion of the diene into a diester.
The difference between the instantly claimed invention and ‘177 is that the ‘177 process includes a co-solvent.  
However, Yang teaches that the carbonylation process can be conducted with or without a co-solvent.  (entire document).
Therefore, based on the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process and conduct carbonylation without a co-solvent.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622